Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 31, 2018

                                      No. 04-18-00547-CR

                                    Desere Devine DAVILA,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No. 4, Bexar County, Texas
                                   Trial Court No. 569002
                      Honorable Jason Roland Garrahan, Judge Presiding


                                         ORDER

          Appellant’s brief was original due September 21, 2018. No brief was filed.
Accordingly, this court issued a notice to appellant advising that the brief was past due. In
response, appellant filed his first motion for extension of time, which this court granted, making
the brief due October 22, 2018. Again, no brief was filed. After the clerk’s office of this court
contacted appellant, he filed a second motion for extension of time to file the brief on October
29, 2018. In the motion, appellant first requests a two-week extension of time, but then requests
an extension of thirty days. We will construe the motion as a request for an additional thirty
days in which to file appellant’s brief. Accordingly, we GRANT appellant’s second motion for
extension of time to file his brief and ORDER appellant to file his brief in this court on or
before November 21, 2018.

      We order the clerk of this court to serve a copy of this order on all counsel.


                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of October, 2018.
___________________________________
KEITH E. HOTTLE,
Clerk of Court